Denied and Opinion Filed March 2, 2021




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-21-00087-CV

                              IN RE DAVID BARNES, Relator

             Original Proceeding from the 330th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DF-11-11126

                            MEMORANDUM OPINION
                   Before Justices Myers, Partida-Kipness, and Carlyle
                           Opinion by Justice Partida-Kipness
        In his February 5, 2021 petition for writ of mandamus, relator asks us to

compel the trial court to vacate its order after de novo review. 1 Entitlement to

mandamus relief requires relator to show that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

        Based on the record before us, we conclude relator has not shown his

entitlement to the relief requested. See In re Kenefick, No. 14-08-00203-CV, 2008



    1
      This Court previously dismissed a similar petition for writ of mandamus without prejudice. See In re
Barnes, No. 05-21-00020-CV, 2021 WL 346425 (Tex. App.—Dallas Feb. 2, 2021, orig. proceeding) (mem.
op.).
WL 3833842, *6 (Tex. App.—Houston [14th Dist.] Aug. 19, 2008, orig. proceeding)

(mem. op.) (denying mandamus relief regarding alleged lack of specificity in trial

court’s order where relator did not show he presented complaint to trial court); see

also In re Bank of America, N.A., 2003 WL 22310800, *2 (Tex. App.—Houston [1st

Dist.] October 9, 2003, orig. proceeding) (mem. op.) (“Equity is generally not served

by issuing an extraordinary writ against a trial court on a ground that was never

presented to the court and that the court thus had no opportunity to address.”).

Accordingly, we deny the petition for writ of mandamus. Having denied the petition,

we also deny the motion for temporary relief as moot.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

210087F.P05




                                        –2–